United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       July 16, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 03-60875
                            Summary Calendar


                        JEROME MAURICE WALL,

                                                    Petitioner-Appellant,

                                 versus

           WALTER BOOKER, Superintendent of Mississippi
             State Penitentiary; CHRISTOPHER B. EPPS,
              Commissioner, Mississippi Department of
                            Corrections,

                                                 Respondents-Appellees.



          Appeals from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 2:00-CV-16-P-A


Before JOLLY, JONES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Jerome Maurice Wall appeals the district court’s denial

of his 28 U.S.C. § 2254 petition.        A certificate of appealability

was   granted   for   the   issue   of    whether    the   imposition      of

Mississippi’s habitual offender statute was proper where Wall’s

service of one prior sentence was interrupted by an interstate

transfer between jails.       Wall contends that the evidence was


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
insufficient to sentence him under the habitual offender statute

and   that   his   counsel     ineffectively   failed    to   challenge   the

imposition.    Wall also asserts that the district court erroneously

failed to hold an evidentiary hearing.

             This court must defer to the determination implicit in

the denial of state habeas corpus relief that the interruption did

not vitiate the service of the sentence under state law.           See Young

v. Dretke, 356 F.3d 616, 628 (5th Cir. 2004).            That legal deter-

mination is dispositive of all of Wall’s constitutional claims.

Therefore,     there     was   no   factual    dispute   necessitating     an

evidentiary hearing.       See Ward v. Whitley, 21 F.3d 1355, 1367 (5th

Cir. 1994).

             AFFIRMED.




                                      2